Citation Nr: 0838895	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-13 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for mustard gas 
exposure.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for chronic anxiety due 
to medication given for anxiety.  

4.  Entitlement to service connection for alcohol abuse.  

5.  Entitlement to service connection peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and a May 2004 rating decision by 
the VARO in Louisville, Kentucky.  

The veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal in April 2005.  The 
veteran was informed in two letters dated in September 2008 
that he was scheduled for a video conference hearing in 
October 2008.  The veteran failed to report for the scheduled 
hearing.  Consequently, the Board will adjudicate the 
veteran's claims as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The veteran has not claimed entitlement to service 
connection for any disability resulting from exposure to 
mustard gas.

2.  A personality disorder is not a disease for VA 
compensation purposes.

3.  The veteran does not have a diagnosis of chronic anxiety.  

4.  The veteran filed his claim for service connection for 
alcoholism in August 2002, after the passage of Congressional 
legislation prohibiting the grant of direct service 
connection for alcohol abuse based on claims filed on or 
after October 31, 1990; the veteran's current alcoholism is 
not related to a service-connected disease or disability.

5.  The veteran's peptic ulcer disease is not related to 
military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for disability resulting 
from exposure to mustard gas is without legal merit.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for the claimed personality disorder 
is precluded by applicable laws and VA regulations.  38 
U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.159, 
3.303(c), 4.9, 4.127 (2008).

3.  The veteran does not have chronic anxiety that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The claim for service connection for alcoholism has is 
without legal merit.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).

5.  The veteran does not have peptic ulcer disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  

The Board finds that February 2003 and August 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to submit evidence in support of his claims.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the letter dated in August 2008.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Although the duty to notify was not completely satisfied 
until after the initial unfavorable decision on the claim by 
the agency of original jurisdiction (AOJ), the Board finds no 
prejudice to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
Supplemental Statements of the Case (SSOC) dated in September 
2008 after complete notice was provided.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, VA medical records, and private 
medical records.  The veteran was afforded VA examinations 
with respect to his claims of service connection for chronic 
anxiety, a personality disorder, alcohol abuse, and peptic 
ulcer disease.  Although he was not given an examination for 
the claimed exposure to mustard gas, the Board finds that the 
criteria for an examination or opinion are not met.

38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, the veteran has not identified a specific 
disability he believes to be due to exposure to mustard gas, 
nor has he put forth any recurrent symptoms he believes to be 
related.  Therefore, even if it was accepted that he was 
exposed during service, there is no basis under the criteria 
set forth above, for obtaining an examination or opinion.  
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran's service treatment records (STRs) reveal that 
the veteran was seen on several occasions for blackouts, 
dizziness, and nausea which were initially thought to be 
possible petit mal epilepsy.  In October 1956 the veteran was 
admitted to the hospital for "blackout spells" but it was 
determined that the veteran did not lose consciousness with 
the spells.  He was reported to develop nausea, vertigo and 
occasional vomiting with subsequent loss of control of his 
musculature and falls to the ground.  He was noted to be 
aware of his surroundings but unable to speak at those times.  
The attacks were not associated with emotionally disturbing 
situations.  The examiner indicated that the veteran gave the 
impression of extreme inadequacy and borderline mental 
deficiency.  No epilepsy was found.  The examiner indicated 
that the veteran's apparent low mentality and spells were 
post-encephalitic in origin.  The examiner reported that if 
no incapacitating organic disease could be found and if his 
unit felt that his level of productivity rendered him 
unsuitable for further service he would recommend the 
veteran's discharge from service due to inadequate 
personality.  In November 1956 the veteran was noted to have 
a history of nervous attacks with a nervous disorder.  Also 
in November 1956 the veteran was noted to have continuing 
dizzy spells and stomach trouble.  In December 1956 the 
veteran was reported to have continued "falling out spells" 
and was recommended for discharge as an inadequate 
personality.  The veteran's February 1957 discharge 
examination indicated that he had an inadequate personality 
possibly post-encephalitis in origin.  The veteran reported 
that he had nervous trouble and stomach, liver, or intestinal 
trouble on a report of medical examination prepared in 
conjunction with his discharge examination.  He denied an 
excessive drinking habit.  

Private treatment records from Berea College Health Services 
include private treatment reports from Berea Hospital.  An 
undated chronic problem list indicated that the veteran had 
alcoholism, severe peptic ulcer disease in April 2002, and 
anxiety.  

Also associated with the claims file were private treatment 
reports from Berea Hospital.  An April 2002 upper 
gastrointestinal (GI) series revealed an abnormal second 
portion of the duodenum.  An April 2002 computed tomography 
(CT) scan of the abdomen again revealed an irregularity of 
the second portion of the duodenum which was noted to 
possibly be due to past or present ulcer disease with a large 
ulcer in the area and some mild surrounding inflammation.  An 
April 2002 gastric biopsy revealed mild focal chronic 
gastritis.  In September 2002 the veteran was reported to 
have had an upper GI bleed, numerous ulcers in the stomach 
and duodenum and peptic ulcer disease.  The GI bleed was 
noted to be due to a duodenal ulcer and multiple antral 
ulcers due to Excedrin use.  In November 2002 he was seen for 
a follow-up for a large duodenal ulcer which had been 
bleeding and multiple gastric ulcers.  

VA outpatient treatment reports dated from January 2005 to 
May 2005 revealed that the veteran reported that he had a 
"nervous breakdown" in the Army and he said he gets nervous 
and upset when stressed out.  He was noted to have a past 
medical history of peptic ulcer disease with an upper GI 
bleed in 2002.  Physical examination revealed that the 
veteran denied heartburn, early satiety, nausea, vomiting, or 
changes in stool habit.  The veteran denied feelings of 
sadness, anhedonia, or anxiety.  A depression screen was 
reported to be negative.  Similar findings were found on 
examination in May 2005.  

In July 2008 the RO requested the Social Security 
Administration (SSA) to provide the veteran's SSA disability 
records.  The SSA responded and indicated that the veteran 
had not filed for disability benefits and there were no 
medical records available.  

The veteran was afforded a VA examination in August 2008.  
The examiner reviewed the claims file.  The veteran reported 
that he had stopped drinking ten years prior when he joined a 
Baptist church.  He indicated that he used to drink seven to 
eight cans of beer per night and twelve cans when he went 
fishing.  He said he drank to the point of blackouts several 
time dating back to his military service.  The veteran 
indicated that he was not in treatment for a mental disorder.  
Mental status examination revealed that the veteran was clean 
and casually dressed and he was cooperative friendly and 
related.  His affect was normal and his mood was good.  He 
was oriented in three spheres.  His thought content was 
unremarkable but he had a paucity of ideas.  There was no 
evidence of delusions or hallucinations.  The veteran denied 
panic attacks and homicidal and suicidal thoughts.  The 
veteran had good impulse control but was noted to have had 
been in three fights when he was in military service.  He 
denied violence since service except when defending himself 
while working as a cabbie.  His recent, remote, and immediate 
memory was normal. 

The examiner diagnosed the veteran with no current 
psychiatric disorder.  The examiner determined that the 
veteran had a history of alcohol dependence which was not 
currently a problem and a history of cognitive disorder not 
otherwise specified.  The examiner specifically described the 
cognitive disorder as having resolved, and having been 
resolved since a year following service.  In this regard, it 
was explained that the veteran denied experiencing any of the 
"soft" neurological symptoms that were present in service 
since about a year following service.  The examiner also 
indicated that the veteran did not have any personality 
disorder.  The examiner opined that the veteran's alcoholism 
was not ongoing, was not a compensable disease, and was not 
secondary to a psychiatric condition.  He said the veteran 
began drinking as a social function with his military 
buddies.  He also reported that the veteran did not appear to 
be suffering from an anxiety disorder.  He said alcoholics 
were well known to have short- and long-term withdrawal that 
may appear as an anxiety but this would have better been 
described as a manifestation of the veteran's past alcohol 
problems.  The examiner further indicated that the veteran's 
diagnosis of "inadequate personality" in service is no 
longer considered a psychiatric diagnosis.  He said it was 
apparent from the veteran's service treatment records that he 
was a marginal soldier who developed a pattern of seeking 
medical care for "soft" neurological symptoms.  However, as 
noted, the veteran admitted during the examination that he 
had not had any "mental" symptoms like those he manifested 
during service since one year following his military service.  
The examiner said the veteran indicated that since his 
discharge from service had been a "medical" discharge he 
was encouraged to give a shotgun approach to obtaining 
compensation which was revealed in the obscure nature of his 
claim of "psychiatric disorder" to include personality 
disorder, nervous disorder, chronic anxiety, nervous 
breakdown, and alcohol abuse secondary to psychiatric 
disability.  Finally, the examiner said that the veteran's 
"soft" neurological symptoms of blackouts, getting dizzy, 
and becoming nauseated were not symptoms of a psychiatric 
disorder.  The examiner indicated that the veteran's 
diagnosis of inadequate personality in service based on his 
being slow, lacking proper motivation, and appearing mentally 
inadequate were more correctly labeled as a cognitive 
disorder but the veteran indicated that he was able to finish 
his high school education and had an absence of symptoms 
since one year following his military service.  The examiner 
reiterated that the veteran did not have a psychiatric 
disorder; he only had historic diagnoses listed above, and 
that the cognitive disorder that led to his in-service 
symptoms had resolved.  Additionally, the examiner indicated 
that the veteran's alcohol abuse was secondary to his own 
misconduct and not caused by or as a result of a psychiatric 
disorder.  The examiner's rationale was that the veteran 
began drinking with his buddies in the military and there was 
no evidence to indicate that he began drinking to alleviate 
symptoms or as a manifestation of any other psychiatric 
condition.  

The veteran was also afforded a VA examination for his 
claimed peptic ulcer disease.  The examiner indicated that 
the veteran's private medical records indicated that he had a 
GI bleed in 2002.  There was no evidence of a GI bleed in 
2006.  The examiner said the veteran takes Prilosec for 
symptoms which sound like gastroesophageal reflux disease 
(GERD).  Physical examination revealed weekly epigastric 
gnawing/burning pain at night for a few minutes for which he 
took antacids.  The examiner diagnosed the veteran with 
peptic ulcer disease but later indicated that there was no 
current peptic ulcer disease and said he was likely treated 
for GERD.  The August 2008 psychiatric examiner indicated 
that the veteran's current stomach condition was not caused 
by or as a result of a psychiatric condition because the 
veteran does not have a psychiatric condition.  He said the 
veteran's gastritis/peptic ulcer disease/GI bleeding is much 
more likely to have been as a result of chronic alcohol 
abuse.  The September 2008 examiner reiterated that the 
veteran's stomach symptoms were previously related to a GI 
bleed related to alcohol abuse.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In 
addition, certain chronic diseases, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant...

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

A.  Exposure to Mustard Gas

In addition to the foregoing, regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2008).

For claims involving exposure to mustard gas, the evidence 
must show in-service exposure, and a diagnosis of current 
disability, but a claimant is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2008); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing entitlement to service connection 
by proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In this case, the veteran claims that he was exposed to 
mustard gas while he was in service.  However, has not 
alleged, and the medical evidence does not suggest, that he 
current suffers from any disability associated with exposure 
to mustard gas.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  Exposure to mustard gas is merely a 
means to establish entitlement to service connection for a 
present disability; it is not itself a disability.  As no 
current disability of has been clinically shown, or even put 
forth by the veteran, there is no basis upon which 
compensation may be based.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002 and 
Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Personality Disorder and Chronic Anxiety

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).

In addition, VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; see 
also 38 C.F.R. §§ 3.306, 4.127 (2008).

While the veteran was reported to have anxiety on a chronic 
problem list from Berea College Health Services, the veteran 
denied anxiety at VA in January 2005 and May 2005.  
Furthermore, when examined by VA the examiner diagnosed the 
veteran with no current psychiatric disorder, including 
chronic anxiety, and no personality disorder.  The examiner 
explained that the veteran's diagnosis of "inadequate 
personality" in service is no longer considered a 
psychiatric diagnosis.  The examiner further explained that 
he manifested "soft" neurological symptoms in service, and 
that the veteran's diagnosis of inadequate personality in 
service based on his being slow, lacking proper motivation, 
and appearing mentally inadequate were more correctly labeled 
as a cognitive disorder.  It was further noted, however, that 
the veteran indicated that he was able to finish his high 
school education and had an absence of symptoms since one 
year following his military service.  Therefore, the examiner 
concluded that the veteran's cognitive disorder had long 
since resolved.  

In light of these findings, which were based on examination 
and a review of the claims file, the Board concludes that the 
greater weight of probative evidence is against finding that 
the veteran incurred a chronic psychiatric disability in 
service, including chronic anxiety.  

The Board further finds there is no legal basis to grant 
service connection for a personality disorder.  Although the 
law does permit the award of service connection for a 
disability superimposed over personality disorder, the VA 
examiner concluded that the diagnosis noted in service was 
outdated, and that his symptoms would now be more 
appropriately diagnosed as a cognitive disorder.  
Furthermore, the examiner also found that the cognitive 
disorder present in service had resolved, and was no longer 
present.  As noted, entitlement to service-connected benefits 
is specifically limited to cases where there is a current 
disability.  Brammer, supra.  

The Board notes in passing that service connection was 
granted in 2003 for blackouts with balance and equilibrium 
problems on the basis that such problems were related to the 
complaints noted in service.  However, service connection was 
subsequently severed in 2005 based on clear and unmistakable 
error.  This matter was not perfected on appeal and the Board 
lacks jurisdiction to consider the matter.  Of note, however, 
is the fact that a VA epilepsy examination was conducted in 
2004 in which the veteran reported current complaints of 
symptoms such as nausea, vertigo, and passing out.  
Significantly, although the examiner considered the various 
complaints noted in service, the examiner also found that his 
current symptoms were more likely than not related to his use 
of alcohol over the past 20 years, and unrelated to any of 
the in-service complaints.  Consequently, the Board finds 
nothing in the evidence developed as a consequence of that 
claim to contradict or alter the findings of the VA 
psychiatrist who examined the veteran in 2008 and concluded 
that the in-service cognitive disorder had resolved.

As the veteran has not been shown to have a current 
psychiatric disability or personality disorder that was 
subject to a superimposed injury, and because his cognitive 
disorder has been found to have resolved, there is no basis 
upon which compensation for such disabilities may be based.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (West 2002 and 
Supp. 2007); Gilbert, supra.  

C.  Alcohol Abuse

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
held that a veteran could receive compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
veteran does not have any service-connected disabilities upon 
which entitlement to service connection on a secondary basis 
may be established.  Therefore, this aspect of the veteran's 
claim does not present a basis for which relief may be 
granted, and has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the 
claim must be denied based on lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

D.  Peptic Ulcer Disease

The veteran's STRs document treatment for nausea and vomiting 
which was accompanied by blackout spells.  The Board 
acknowledges that the veteran reported stomach, liver, or 
intestinal trouble on a report of medical examination 
prepared in conjunction with his discharge examination in 
February 1957 but as indicated, the veteran's stomach trouble 
was accompanied by his blackout spells and was not diagnosed 
as a separate and distinct disability.  The first evidence of 
a diagnosis of peptic ulcer disease came in the Berea College 
Health Services chronic problem list in April 2002, more than 
forty years after the veteran separated from service.  The 
treatment reports from Berea Hospital dated in September 2002 
indicate that the veteran had a GI bleed due to a duodenal 
ulcer and multiple antral ulcers due to Excedrin use.  The 
August 2008 VA examiner indicated that the veteran's stomach 
condition was likely to have been caused by his chronic 
alcohol abuse as he does not have a current psychiatric 
disability.  The examiner diagnosed the veteran with peptic 
ulcer disease but later indicated that there was no current 
peptic ulcer disease and she said the veteran was likely 
treated for GERD.  The September 2008 examiner reiterated 
that the veteran's stomach symptoms were previously related 
to a GI bleed related to alcohol abuse.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for peptic 
ulcer disease.  None of the veteran's medical records relate 
the veteran's peptic ulcer disease to his period of military 
service, and the veteran himself has not alleged the onset of 
symptomatology while on active duty.  Furthermore, as noted, 
the veteran's peptic ulcer disease and a GI bleed were 
attributed to his use of Excedrin and alcohol abuse which is 
not service-connected.  There veteran has not been shown to 
have a psychiatric disability and the veteran's peptic ulcer 
disease was not attributed to any psychiatric disability.  
There is no evidence of a diagnosis of peptic ulcer disease 
within one year of the veteran's separation from service.  
Consequently, service connection for peptic ulcer disease is 
not warranted.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002 and 
Supp. 2007); Gilbert, supra.  

The Board has considered the veteran's report that he has 
peptic ulcer disease related to service.  However, while he 
may be competent to describe symptoms, he is not qualified to 
render medical opinions regarding the underlying etiology of 
his current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In this 
case, the medical evidence regarding his peptic ulcer disease 
did not link any current peptic ulcer disease to the 
veteran's military service.  Consequently, there is no 
probative medical evidence of record to support the veteran's 
contentions




ORDER

Entitlement to service connection for mustard gas exposure is 
denied.

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for chronic anxiety is 
denied.  

Entitlement to service connection for alcohol abuse is 
denied.  

Entitlement to service connection peptic ulcer disease is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


